 In theMatter ofWEBSTERMANUFACTURING,INC.andOFFICEEMPLOYEES INTERNATIONALUNION,LOCAL No. 155 (AFL)Case No. 8-C-1901.Decided June 28, 1948Mr. George F. Hayes,for the Board.Messrs. Richard A. StithandDavid L. Daley,of Elyria, Ohio, andMessrs. J. E. GordonandC. S. Jones,of Tiffin, Ohio, for the respondent.Mr. R. M. Daugherty,of Toledo, Ohio, for the A. F. L.Mr. James Zett,of counsel to the Board.DECISIONANDORDEROn May 31, 1946, Trial Examiner William J. Scott issued his In-termediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the respondent cease and desisttherefrom and take certain affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.No exceptions to the In-terminate Report were thereafter filed with the Board.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the TrialExaminer?ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Webster Manufacturing,Inc., Tiffin, Ohio, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Office Employees Inter-national Union, Local 155, A. F. L., as the exclusive representative ofall the employees of the respondent's engineering department exceptIThe t}pographical error in stating the respondent's name on page 2 of the Intermedi-ate Report is hereby corrected to read Webster Manufacturing, Inc69 N_ L.R. B., No. 15.163 164DECISIONSOF NATIONALLABOR RELATIONS BOARDfor supervisory employees having the authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, in respect to rates ofpay, wages, hours of employment and other conditions of employment;(b) In any manner interfering with the efforts of Office EmployeesInternational Union, Local 155, A. F. L., to bargain collectively withit on behalf of the employees in the aforesaid appropriate unit.(2)Take the following affirmative action which the Board findswill effectuate the purposes of the Act :(a)Upon request,- bargain collectively with Office Employees In-ternational Union, Local 155, A. F. L., as the exclusive representativeof all employees of the respondent's engineering department, exceptfor supervisory employees with the authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action with respect to rates ofpay, wages, hours of employment, or other conditions of employment;(b)Post at its plant in Tiffin, Ohio, copies of the notice attachedto the Intermediate Report, marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the Eighth Re-gion, shall, after being duly signed by an authorized representativeof the respondent, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material ;(c)Notify the Regional Director for the Eighth Region, in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARDD. RFILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. George F. Hayes,for the Board.Messrs. Richard A. StithandDavid L. Daley,of Elyria, Ohio, andMessrs.J.E. GordonandC. S. Jones,of Tiffin, Ohio, for the Respondent.Mr. R. M. Daugherty,of Toledo, Ohio, for the A. F. L.STATEMENT OF THE CASEUpon a charge duly filed by Office Employees International Union, Local 155(A. F. L), herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Eighth Region (Cleveland,2 This notice, however, shall be, andit herebyis, amended by striking from the first para-graph thereof the words"RECOMMENDATIONS OF A TRIAL EXAMINER'and substi-tuting in lieuthereof the words "A DECISION AND ORDER." WEBSTERMANUFACTURING, INC.165Ohio), issued its complaint dated April 30, 1946, against Webster Manufacturing,Inc, Tiffin,Ohio, herein called the respondent,alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and(5) and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaintaccompanied by notice of hearing thereon were duly served upon the respondentand the Union.With respect to the unfair labor practices the complaint alleged in substancethat the respondent on or about January 23,1946, and at all times thereafterrefused to bargain collectively with the Union as the exclusive bargaining repre-sentative of the respondent's employees within an appropriate bargaining unit,although a majority of the employees in such unit,in an election conductedunder theSupervi donof the Board on September 20, 1945,had designated andselected the Union as their representative for the purpose of collective bargaining.Pursuant to notice a hearing was held in Tiffin, Ohio,on May 15, 1946,beforethe undersigned,the Trial Examiner duly designated by the Chief Trial Examiner.The Board and the respondent were represented by counsel and the Union by aunion official.No written answer was filed but at the hearing the respondentanswered orally upon the record admitting that on January 23, 1946, and at alltimes thereafter it had refused to bargain with the Union.Respondent alsoadmitted certain other allegations in the complaint but denied that its acts con-stituted an unfair labor practiceFull opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on the issues wasafforded all parties.During the hearing the respondent moved to dismiss thecomplaint;thismotion was denied.This motion was renewed at the close ofthe hearing and ruling thereon was reservedThis motion is now denied.At the conclusion of the hearing a motion by Board's counsel to conform thepleadings to the proof with respect to formal matters was granted by the TrialExaminer without objection.Counsel for the Board and respondent argued orally on the record. Oppor-tunity was afforded the parties to file briefs but none have been received.Uponthe entire record of the case and from his observation of the witnesses theundersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent,WesternManufacturing,Inc., is an Ohio corporation havingits principal office and place of businessin Tiffin, Ohio,where it is engaged inthe manufacture,sale and distribution of elevating and conveying machineryand gray iron and malleable castings.During the calendar year 1945 therespondent purchased for use at its plant raw materials and supplies valued inexcess of$1,000,000, of which more than50 percentwas obtained from sourcesoutside Ohio.During the same period the respondent manufactured finishedproducts valued in excess of $2,000,000,of which amount more than 50 percentwas distributed to points outside Ohio.The undersigned finds that the respondentis engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDOffice Employees International Union, Local#155, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof the respondent. 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitThe complaint alleged, the respondent admitted, and the undersigned finds,that on September 7, 1945, respondent and the Union entered into an agreementfor a consent election, in a unit consisting of all employees in the EngineeringDepartment of the respondent except for supervisory employees having theauthority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.Pursuant to saidagreement, an election was held, September 20, 1945, under the direction of theRegional Director for the Eighth Region of the Board (Cleveland, Ohio), in whichthe eligible voters were given the opportunity to vote by secret ballot.On January 23, 1946, in a letter written by respondent's counsel to the Unionthe respondent, among other things, intimated that the unit was not appropriate.At the hearing, the respondent contended that the engineering and general officeemployees constituted the appropriate unit.There are about twenty-nine em-ployees in the unit consisting of approximately twelve civil and mechanical en-gineers, four draftsmen, six apprentice draftsmen, several design and mechanicalengineers, and four clerksAll of the Engineering Department employees with theexception of clerks require some kind of engineering education.The clerks aregenerally stenographers who take care of the files and make lists of material forshop products.Their work is confined entirely to the Engineering Department.The employees in the Engineering Department have a separate office, separatesupervision, different working hours, different department numbers for timecards and records from the general office employees, and until recently (April 1,1946) the two groups were not allowed the use of the cafeteria for lunch at thesame period.The record is clear that the parties agreed upon the aforesaidunit as constituting "a unit appropriate for the purposes of collective bargain-ing," that the employees of the Engineering Department desired a separate unit,ilhat they are a homogeneous group composed primarily of members of skilledcraft whose wCrk and skills differ essentially from those of the general officeemployees and that they constitute such a group as the Board has frequentlyfound to be an appropriate separate unit IThe undersigned finds that the fore-going unit consisting of all the employees in respondent's Engineering Depart-ment, Tiffin, Ohio, excluding supervisors, is appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitIn the consent election held September 20, 1945, a majority of the employeesvoted for the Union 2 On September 27, 1945, the Regional Director for theEighth Region issued his consent determination of representatives finding anddetermining that the Office Employees International Union, Local 155 (A. F. L.),is the exclusive representative of all the employees in the unit above definedfor the purposes, of collective bargaining with respect to rates of pay, wages,i InMatter of Spicer Manufacturing Corporation,55 N L R B 1491, the Board stated"although we have included technical and professional employees within a unit containingoffice and clerical workers our general policy has been to place emploSees in thesegroups inseparate units unless the parties themselves raise no objection to their inclusion within asingle unit "2Tally of Ballotsshowed 26votes cast, 14 for the Union, 12 against.There were novoid or challenged ballots. WEBSTER MANUFACTURING,INC.167hours of employment, and other conditions of employmentRespondent filedno objections to the electionThe undersigned finds that the Union was onSeptember 20, 1945, and at all times thereafter has been the duly designatedrepresentative of a majority of the respondent's employees in the aforesaidappropriate unit and that by virtue of Section 9 (a) of the Act, the exclusiverepresentative of all the employees in such unit for the purpose of collectivebargaining in respect to rates of pay, wages, hours of employment, or other con-ditions of employment.3.The refusal to bargain on January 23, 1946The respondent admits that it refused to bargain with the Union on January23, 1946, and at all times thereafter.Following the consent election, whereinthe majority had voted for the Union, a contract was presented to the respondentand a conference set between the Union and respondent for about December15, 1945.This conference was continued by agreement until the latter part ofJanuary 1946.However, no conference was held.Respondent by its attorney,Richard A. Stith, sent a letter, dated January 23, 1946, to R. M. Daugherty,representative of the Union cancelling the negotiation meeting which had beenarranged with the Union and stating, in substance, that the respondent wouldnot negotiate a contract with the Union until another election had been held.The letterreads as follows :Itwas with considerable regret that I was obliged to cancel the contractand wage negotiation meeting which had been arranged with your UnionatWebster Manufacturing Inc., yesterday.Please accept my apologies forhaving advised you at the last moment that it would not be possible for theCompany to meet with your Committee on that dateCertain disturbingdevelopments which have occurred at the plant, however, made it imperativeto postpone the meeting indefinitely until a satisfactory answer has beenfound for the problems which have been created by these recent developments.The Company has in itspossessionconcrete evidence which establishedthe fact that prior to and after the consent electionagreed uponbetweenthe Company and your Union, a concerted effort has been made,and is beingmade, to extend the scope of your bargaining unit to include all of the officeemployees at Webster Manufacturing, Inc. Such anorganizationcampaignat this timeis,we feel, totally inconsistent with the original intentions ofyour Union to establish at the plant a craft bargainingunit confinedentirelyto the EngineeringDepartment.We are of the opinion that this subsequentactivity repudiates in a sense the elements of the agreement reached bythe Company and the Union in stipulating that a consent election wouldbe held to determine whether the craft unit desired to be represented byyour Union.This attempt to include the general office forceas a part ofyourbargainingunit is apparently an effort to obtain indirectly a statuswhich could not have been achieved directly.If it was the belief of your Union that there actually exists a close affinityor community of interest between the engineering employees and thegeneral office force, itisour opinionthat such views should have beenbrought to the Company's attention during the meetings which precededthe consent election.The balance of the employees now working in thegeneral officehave never had an opportunity to express their wishes withregard to inclusion in such a bargaining unit and we are, therefore, obligedto postpone any further negotiations with your Union until that questionhas been resolved. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs you undoubtedly are aware, the production employees of the WebsterManufacturing, Inc., are now represented by three separate and independentUnions.One of these Unions, namely, the International Molders and FoundryWorkers Union of North America, is currently bargining with the Com-pany through two separate Committees : one for the gray iron foundry andone for the malleable foundry.We are restating these facts merely todemonstrate that the Company is already faced with the complexitiesincident to the intra-departmental bargaining.We cannot, without protest,expose the Company to the possibility of being required to bargain withtwo more Unions representing its office employees, especially since it is theobvious intent of your Union to include all office employees in one bargaininggroup.In view of the above, we have reached the conclusion that the entireproblem cannot be satisfactorily disposed of until another election has beenheld to determine the real intention and desire of all parties concerned.No evidence was introduced to substantiate the statements in the above letterthat the Union was making any effort to include the office employees in the unitor that there was any agreement pertaining to the office employees prior to theconsent election.On the contrary, Board's witness William E. Wilson, presidentof Local 155, denied that the Union had made any attempt to organize the officeemployees for the purpose of including them in the appropriate unit herein.Theundersigned credits this denial.Wilson did testify that both prior and subse-quent to the consent election, efforts were made by the Union to organize theoffice employees but not as part of the unit herein found to be appropriate.Therespondent admitted it had knowledge before the consent election that the Unionwas attempting to organize the office and clerical employees.The undersigned finds no merit to the reasons given by the respondent in itsletter, for refusing to bargain with the Union.The respondent's counsel citesthe decision of the Board inBartow-Marvel/ Laboratories, Inc,'in support of hiscontention that the Union's failure to furnish proof of majority representationat the hearing or when the charge was filed with the Board warrants dismissalof the Board's action in this proceedingThe respondent's counsel has failedto properly interprete the case he relies upon. InBarlow-Haneythe Union atno time represented a majority in the unit it claimed to be appropriate.TheBoard has consistently held that when a Union has been certified after a Boarddirected election as the duly designated bargaining representative of employeesin an appropriate unit or when its representative status has been determined bymeans of a consent election by the Board, its status as such representative con-tinues for a reasonable time thereafter, normally a year.4The respondent raisedthe question of majority in the unit for the first time, following the consentelection, at this hearing.The undersigned finds no merit in respondent's contention that the Union wasrequired to furnish proof of majority representation either when the charge wasfiled or at the hearing.The undersigned concludes and finds on the basis of the foregoing that therespondent on January 23, 1946, and at all times thereafter, has refused to bar-gain collectively with the Union as the exclusive representative of its employeesin an appropriate unit, in respect to rates of pay, wages, hours of employment,or other conditions of employment, and has thereby interfered with, restrained,' 65 N. L.R. B. 928.4Matter of Joe HearinLumber.66N. L. R. B. 1276. WEBSTER MANUFACTURING, INC.169and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of respondent set forth in Section III, above, occurring in connec-tion with the operations of respondent described in Section I, above, have a close,intimate, and substantial relation to trade, trafiMc, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that the respondent has engaged in an unfair labor practiceaffecting commerce by refusing to bargain collectively with the Union as thedesignated representative of a majority of its employees in an appropriate unitand therefore as the exclusive bargaining representative of all the employees insuch unit, it will be recommended that respondent cease and desist therefrom andtake affirmative action designed to effectuate the policies of the Act.Except asrespondent's refusal to bargain with the Union as heretofore recited is an inter-ference with the rights guaranteed to its employees in Section 7 of the Act, thereis no indication of an inclination on the part of respondent to disregard or fail toobserve the provisions of the Act.Because this is so, the recommendation will beconfined to a correction of the single condition found to exist, and to the posting ofappropriate notices to its employees in connection therewith.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Office Employees International Union, Local 155 (A. F. L.), is a labororganization within the meaning of Section 2 (5) of the Act.2All employees of the respondent's engineering department except for super-visory employees having the authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.Office Employees International Union, Local 155 (A F. L.), was at all timesmaterial herein and now is the exclusive representative of all the employees insuch unit for the purposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively with the Union on January 23, 1946, andat all times thereafter as the exclusive representative of the employees in theabove described unit the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (5) of the Act.5.By the above acts, respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act andhas thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case,the undersigned recommendsthat therespondent,Webster Manufacturing,Inc, its officers.agents, successors,and assigns shall: 170DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Refusing to bargain collectively with Office Employees International Union,Local 155 A. F. L, as the exclusive representative of all the employees of therespondent's Engineering Department except for supervisory employees havingthe authority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, in respect torates of pay, wages, hours of employment, and other conditions of employment ;(b) In any manner interfering with the efforts of Office Employees Inter-national Union, Local 155, A. F L, to bargain collectively with it on behalf ofthe employees in the aforesaid appropriate unit.2Take the following affirmative action which the und,isigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Office Employees InternationalUnion, Local 155, affiliated with the America Federation of Labor, as the exclusiverepresentative of all employees of the respondent's engineering department, exceptfor supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action with respect to rates of pay, wages, hours of employment, or otherconditions of employment, and if an understanding is reached embody suchunderstanding in a written signed agreement;(b)Post at its plant in Tiffin, Ohio, copies of the notice attached hereto andmarked "Appendix A." Copies of such notice, to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed by an authorizedrepresentative of respondent, be posted by respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by respondent to insure that said noticesare not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps thexespondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from the dateof this Intermediate Report, respondent notifies said Regional Director in writingthat it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.Any party desiring to submit a briefin support of the Intermediate Report shall do so within fifteen (15) days from WEBSTER MANUFACTURING, INC.171the date of the entry of the order transferring the case to the Board,by filingwith the Board an original and four copies thereof, and by immediately servinga copy thereof upon each of the other parties and the Regional Director.WILLIAM J. SCOTT,Tii'al Examiner,Dated May 31, 1946APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminerof the National LaborRelations Board, and in order toeffectuatethe policiesof the National LaborRelationsAct, we herebynotify our employees that :WE WILL BARGAIN collectivelyupon requestwithOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCAL 155, A. F.L., as the exclu-sive representative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment,or other conditions ofemployment,and if an understanding is reached,embody such understandingin a signed agreement.The bargaining unit is :ALL EMPLOYEESIN THE ENGINEERINGDEPARTMENT OF THERESPONDENT'S TIFFIN, OHIO, PLANT EXCEPT SUPERVISORYEMPLOYEES HAVING THE AUTHORITYTO HIRE, PROMOTE, DIS-CHARGE, DISCIPLINE OR OTHERWISE EFFECT CHANGES IN THESTATUS OF EMPLOYEES OR EFFECTIVELY RECOMMEND SUCHACTION.WE WILL NOTin any manner interferewith theefforts of the above-named Union to bargain with us or refuse to bargain with said Union asthe exclusive representative of all our employees in the aforesaid describedappropriate unit.WEBSTER MANUFACTURING, INC.,Employer.Dated------------------------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material